PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re of
LAAKSONEN et al.
Application No. 16/308,519
Filed: December 10, 2018
Attorney Docket No. 800.2670.U1(US)
:
:
:   DECISION ON REQUEST FOR 
:   REFUND
:



This is a decision on the requests for refund filed July 23, 2020.

The request for refund is Granted.

Applicant request a refund of $140.00 for duplicate petition fee paid July 13, 2020 for the filing of a petition to withdraw from issue.

In view of the above and a review of the Office finance records for the above-identified application, the request for refund is granted.  Therefore, a total of $140.00 and has been refunded to applicant’s deposit account on October 27, 2020. 

Telephone inquiries concerning this decision should be directed to Michelle R. Eason at (571) 272-4231.  



/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions